ITEMID: 001-78219
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KRASNOSHAPKA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1963 and lives in the town of Lokhvitsya, Poltava region, Ukraine.
5. The applicant worked as a saleswoman in the “Kram” shop at the State-owned “Lokhvitskiy Spirtkombinat” distillery.
6. In July 1998, in accordance with the findings of an inspection, which revealed the shortage of goods, the applicant was dismissed from her position.
7. On 21 August 1998 the applicant instituted proceedings in the Lokhvytskiy District Court against her former employer challenging her dismissal.
8. On 10 November 1998 the court found the case ready for examination and scheduled the hearing for 27 November 1998.
9. On 21 November 1998, following the results of the inspection, a criminal case was instituted.
10. On 27 November 1998 the civil proceedings in the applicant's case were suspended until the investigation of the criminal case was completed.
11. On 25 March 1999 the criminal proceedings were terminated due to the lack of corpus delicti in the applicant's actions.
12. On 14 December 2001 the hearing was adjourned upon the applicant's request.
13. On 17 December 2001 the court requested the Lokhvitsky District Prosecutor's Office to provide information about the results of the investigation.
14. On 20 December 2001 the court was informed that the criminal proceedings against the applicant had been terminated.
15. On 14 June 2002 the court heard the merits of the case and adjourned the hearing.
16. On 14 June 2002 the applicant modified her claim.
17. On 23 July 2002 the court heard the merits of the case and adjourned the hearing in order to allow the defendant to study the new documents submitted by the applicant.
18. On 2 October 2002 the court postponed the hearing due to the failure of the defendant's representative to appear.
19. On 22 November 2002 the hearing was adjourned due to illness of the defendant's representative.
20. On 12 August 2003 the court found in part for the applicant and ordered her reinstatement in the position of a saleswoman. It also awarded the applicant UAH 16,500 in salary arrears and UAH 1,000 in compensation for non-pecuniary damage.
21. On 18 August 2003 the Poltava Regional Court of Appeal left the defendant's appeal against the above decision without a course and gave him the time to rectify the procedural shortcomings.
22. On 18 December 2003 the Court of Appeal quashed this judgment and remitted the case for a fresh consideration.
23. On 1 June 2005 the Supreme Court of Ukraine quashed the decision of the court of appeal and remitted the case for a fresh consideration. The Supreme Court held that the Poltava Regional Court of Appeal was itself competent to consider the merits of the case.
24. On 27 July 2005 the Poltava Regional Court of Appeal partly changed the decision of 12 August 2003. It rejected the applicant's claim for non-pecuniary damage but upheld the remainder of that decision.
25. On 14 November 2005 the Supreme Court upheld this judgment.
26. In April 2006 the applicant informed the Court that the judgment in her favour remained unenforced.
27. Article 221-4 of the Code of Civil Procedure of Ukraine envisages that a court must suspend proceedings if it is impossible to examine the case until determination of another case which is examined in civil, criminal or administrative procedure. According to Article 224-1, in such a situation the proceedings are suspended until the decision, on which the proceedings depend, became final.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
